              Case 6:16-bk-16877-WJ                    Doc 518 Filed 12/30/19 Entered 12/30/19 16:10:25                  Desc
                                                         Main Document Page 1 of 6



                      1 Lynda T Bui, Trustee
                        3550 Vine Street, Ste. 210
                      2 Riverside, CA 92507
                                                                                              FILED & ENTERED
                        Telephone:    (949) 340-3400
                      3
                        Facsimile:    (949) 340-3000
                      4 Email: Trustee.Bui@shulmanbastian.com                                       DEC 30 2019

                      5                                                                        CLERK U.S. BANKRUPTCY COURT
                          Chapter 7 Trustee                                                    Central District of California
                                                                                               BY moser      DEPUTY CLERK
                      6

                      7

                      8
                                                           UNITED STATES BANKRUPTCY COURT
                      9
                                                             CENTRAL DISTRICT OF CALIFORNIA
                10

                11                                                      RIVERSIDE DIVISION

                12         In re                                             Case No. 6:16-bk-16877-WJ

                13         RUSSEL DENNIS HILES, III,                         CHAPTER 7
                14                            Debtor.                        ORDER:
                15
                                                                             (1) AUTHORIZING THE SHORT SALE OF
                16                                                               REAL PROPERTY OF THE ESTATE FREE
                                                                                 AND CLEAR OF LIENS PURSUANT TO
                17                                                               BANKRUPTCY CODE §§ 363(b) AND
                                                                                 363(f);
                18
                19                                                           (2) APPROVING PAYMENT OF REAL
                                                                                 ESTATE COMMISSION AND OTHER
                20                                                               COSTS; AND

                21                                                           (3) GRANTING RELATED RELIEF
                22
                                                                             [155 Metate Place, Palm Desert, CA 92260]
                23
                                                                             Hearing:
                24                                                           Date: December 30, 2019
                                                                             Time: 1:00 p.m.
                25                                                           Place: Courtroom 304
                                                                                    United States Bankruptcy Court
                26
                                                                                    3420 Twelfth Street
                27                                                                  Riverside, CA 92501

                28
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                                1
Riverside, CA 92507       23064-000 Sale Order (Palm Desert Property)
              Case 6:16-bk-16877-WJ                    Doc 518 Filed 12/30/19 Entered 12/30/19 16:10:25                          Desc
                                                         Main Document Page 2 of 6



                      1            On December 30, 2019, the Court held a hearing regarding the “Chapter 7 Trustee’s

                      2 Motion for Order: (1) Authorizing the Short Sale of Real Property of the Estate Free and Clear of

                      3 Liens Pursuant to Bankruptcy Code §§ 363(b) and 363(f); (2) Approving Payment of Real Estate

                      4 Commission and Other Costs; and (3) Granting Related Relief Including Approval of Bankruptcy

                      5 Code § 506(c) Surcharge” (docket #510) (“Motion”) filed by Lynda T. Bui, Chapter 7 Trustee

                      6 (“Trustee”) for the bankruptcy estate (“Estate”) of Russel Dennis Hiles, III (“Debtor”). All

                      7 appearances were noted on the record.

                      8            In this Order, the term “Property” means the real property of the Estate located at

                      9 155 Metate Place, Palm Desert, California 92260. The Property is situated in the City of Palm

                10 Desert, County of Riverside, State of California and legally described as follows1:

                11
                                   PARCEL 1:
                12
                                   LOT 10 OF TRACT NO. 27709, IN THE CITY OF PALM DESERT, COUNTY
                13                 OF RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE
                                   IN BOOK 245 PAGE(S) 67 THROUGH 71, INCLUSIVE, OF MAPS,
                14                 RECORDS OF RIVERSIDE COUNTY, CALIFORNIA;

                15                 EXCEPTING THEREFROM ALL OIL, GAS AND MINERAL DEPOSITS
                                   TOGETHER WITH THE RIGHT TO PROSPECT FOR, MINE AND REMOVE
                16                 THE SAME AS RESERVED BY THE UNITED STATES OF AMERICA IN
                                   THE PATENT RECORDED APRIL 25, 1961 AS INSTRUMENT NO. 35226;
                17                 OCTOBER 18, 1960 AS INSTRUMENT NO. 89920 AND SEPTEMBER 13,
                                   1961 AS INSTRUMENT NO. 78638 ALL OF OFFICIAL RECORDS OF
                18                 RIVERSIDE COUNTY, CALIFORNIA.

                19                 PARCEL 2:

                20                 ALL USE RIGHTS AND EASEMENTS SPECIFIED AS EXISTING IN OR
                                   GRANTED TO AN OWNER IN THAT CERTAIN DECLARATION OF
                21                 COVENANTS, CONDITIONS AND RESTRICTIONS FOR BIGHORN,
                                   RECORDED OCTOBER 2, 1990 AS INSTRUMENT NO. 364698 AND
                22                 MODIFIED OCTOBER 1, 1991 AS INSTRUMENT NO. 340403 AND BY
                                   DECLARATION OF ANNEXATION RECORDED AUGUST 3, 1993 AS
                23                 INSTRUMENT NO. 301648 ALL OF OFFICIAL RECORDS OF RIVERSIDE
                                   COUNTY, CALIFORNIA, (THE DECLARATION).
                24
                                   PARCEL 3:
                25
                                   NON-EXCLUSIVE EASEMENTS OVER, UNDER AND ACROSS THE PALM
                26                 VALLEY STORMWATER CHANNEL PROJECT FOR BRIDGES, WATER,
                                   SEWER, TELEPHONE, ACCESS, ROAD AND OTHER UTILITY PURPOSES
                27
                                   1
                28                 The legal description for the Property is believed to be accurate but may be corrected or updated by the title
   Lynda T. Bui,
                          company in the transfer documents as necessary to complete the sale.
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                                    2
Riverside, CA 92507       23064-000 Sale Order (Palm Desert Property)
              Case 6:16-bk-16877-WJ                    Doc 518 Filed 12/30/19 Entered 12/30/19 16:10:25               Desc
                                                         Main Document Page 3 of 6



                      1            SUBJECT TO THE TERMS AND CONDITIONS OF THE DECLARATION
                                   AND THE TERMS AND CONDITIONS CONTAINED IN THAT CERTAIN
                      2            FINAL ORDER OF CONDEMNATION ACTION, ENTERED IN CASE NO.
                                   498807 (PREVIOUSLY CASE NO. 36116, INDIO SUPERIOR COURT) OF
                      3            SUPERIOR COURT FOR THE COUNTY OF SAN DIEGO, A CERTIFIED
                                   COPY OF WHICH RECORDED FEBRUARY 23, 1990 AS INSTRUMENT NO.
                      4            67978 OF OFFICIAL RECORDS OF RIVERSIDE COUNTY, CALIFORNIA.

                      5            Assessor Parcel No.: 771-300-015-6

                      6
                                   In this Order, the term “Secured Creditor” means collectively the current servicing agent
                      7
                          and/or the current holder of the first lender deed of trust on the Property as shown in the public
                      8
                          records in the County of San Bernardino, State of California.
                      9
                                   The Court, having considered the Motion and related pleadings and good cause having
                10
                          been shown, it is ORDERED that:
                11
                                   1.       The Motion is granted contingent upon the Secured Creditor’s express approval of
                12
                          the terms of a short sale of the Property and the Trustee’s compliance with any conditions required
                13
                          by the Secured Creditor for the short sale of the Property under this Order. The Trustee is
                14
                          authorized to (a) short sell the Property on an as-is, where-is basis, without any warranties or
                15
                          representations, to a buyer approved by the Secured Creditor (“Approved Buyer”), in an amount
                16
                          approved by Secured Creditor and whose real estate contract for the purchase and sale of the
                17
                          Property (“Approved Sale Contract”) is approved by the Secured Creditor.
                18
                                   2.       The sale of the Property to the Approved Buyer shall be on the terms and
                19
                          conditions of the (a) Approved Sale Contract, (b) the letter(s) approving the short sale from the
                20
                          Secured Creditor (“Approval Letter”), and (c) this Order.
                21
                                   3.       The Trustee’s sale of the Property to the Approved Buyer shall be on an as-is,
                22
                          where-is basis, without any warranties or representations given to the Approved Buyer, and the
                23
                          purchase price shall be in an amount approved by the Secured Creditor.
                24
                                   4.       Pursuant to Bankruptcy Code sections 363(f)(1) and 363(f)(5), the Trustee may sell
                25
                          the Property free and clear of all liens, claims and interests including, but not limited to, all liens
                26
                          shown on the preliminary title report attached as Exhibit 2 to the Declaration of Lynda T. Bui
                27

                28
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                              3
Riverside, CA 92507       23064-000 Sale Order (Palm Desert Property)
              Case 6:16-bk-16877-WJ                    Doc 518 Filed 12/30/19 Entered 12/30/19 16:10:25             Desc
                                                         Main Document Page 4 of 6



                      1 annexed to the Motion with all liens, claims and interests attaching the proceeds of sale of the

                      2 Property to the same extent, validity or priority (if any) that they attached to the Property.

                      3            5.       Through the escrow for the sale of the Property, the Trustee is authorized to pay

                      4 compensation for real estate services to the Trustee’s real estate broker team of GlassRatner

                      5 Brokerage Services, Inc. and BK Global Real Estate Services (collectively “Trustee’s Broker”),

                      6 and the Approved Buyer’s real estate broker (“Selling Broker”), in the amounts as approved by the

                      7 Secured Creditor but in no event more than five percent of the gross selling price, with the

                      8 commission to be split between the Trustee’s Broker and the Selling Broker in amounts to be

                      9 determined and approved by the Secured Creditor.

                10                 6.       Through the escrow for the sale of the Property, if the Secured Creditor consents,

                11 the Trustee is authorized to pay Trustee’s Broker up to $22,919.78 for reimbursement of expenses

                12 the Trustee’s Broker incurred to maintain the Property so that it could be marketed for sale and to

                13 avoid homeowners’ association charges for violations.

                14                 7.       The sale is contingent upon the Secured Creditor permitting the Trustee and the

                15 Estate to receive no less than $72,500 of the Sale Proceeds which would otherwise have been paid

                16 to the Secured Creditor as its cash collateral as its share of the Sale Proceeds (“Short Sale

                17 Proceeds”). The consent of the Secured Creditor to allow the payment of Short Sale Proceeds to

                18 the Trustee is based on a voluntary act by the Secured Creditor to allow sale proceeds (which
                19 would otherwise have been its cash collateral) to be used to pay unsecured claims in the case. The

                20 release by the Secured Creditor of its lien on cash collateral that is used to fund the Short Sale

                21 Proceeds shall be solely for the benefit of the unsecured creditors of the Estate and not for the

                22 benefit of the debtor or junior secured lenders. Accordingly, notwithstanding any other provision

                23 in this order, no exemption or junior liens shall attach to the Short Sale Proceeds.

                24                 8.       The Property will not be sold by the Trustee unless the Estate receives the Short

                25 Sale Proceeds which funds will be used for payment of administrative claims of the Estate and

                26 allowed claims in accordance with the Bankruptcy Code. From the Short Sale Proceeds, not less
                27 than 40% shall be used to pay non-administrative creditors in this case. Up to 60% of the Short

                28 Sale Proceeds (“Admin. Portion”) may be used to pay the trustee’s fee for selling the Property and
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                              4
Riverside, CA 92507       23064-000 Sale Order (Palm Desert Property)
              Case 6:16-bk-16877-WJ                    Doc 518 Filed 12/30/19 Entered 12/30/19 16:10:25             Desc
                                                         Main Document Page 5 of 6



                      1 all attorney’s fees and other administrative expenses associated with the administration and sale of

                      2 the Property. To the extent that the Admin. Portion is insufficient to pay all of the trustee’s fees

                      3 arising from the sale of the Property or other administrative costs (such as attorney’s fees and

                      4 costs) arising from the administration and sale of the Property, such trustee fees, attorneys’ fees

                      5 and administrative claims are deemed waived and shall not be paid from any other property of the

                      6 Estate.

                      7            9.       The sale of the Property is contingent upon the Secured Creditor releasing all its

                      8 liens and claims against the Property and the Estate with respect to the Property (including

                      9 waiving any deficiency claims resulting from the Trustee’s sale of the Property, if any).

                10                 10.      The Trustee is authorized to execute any and all documents to effectuate the short

                11 sale as set forth in the Approved Contract and the Approval Letter (collectively the “Sale

                12 Documents”) and this Order.

                13                 11.      Upon close of escrow on the short sale of the Property, in compliance with Local

                14 Bankruptcy Rule 6004-1(g), the Trustee shall file a report of sale detailing the terms of sale.

                15                 12.      The Trustee is hereby authorized, and empowered to (a) perform under,

                16 consummate, and implement the short sale of the Property as approved by the Secured Creditor;

                17 (b) execute all additional instruments and documents that may be reasonably necessary, desirable

                18 or required by the Secured Creditor to implement the terms of the Sale Documents and this Order;
                19 (c) take all further actions as may be necessary or appropriate for the purposes of assigning,

                20 transferring, granting, conveying, encumbering or transferring the Property as contemplated by the

                21 Sale Documents and this Order; and (d) take such other and further steps as are contemplated by

                22 or reasonably required to fulfill the Trustee’s obligations under the Sale Documents and this

                23 Order, all without further order of the Court. The Trustee is authorized to execute all documents

                24 in connection with the sale transaction approved by this Order.

                25                 13.      The Approved Buyer is a good faith purchaser pursuant to Bankruptcy Code

                26 Section 363(m) and, as such, is entitled to all of the protections afforded thereby. The Approved
                27 Buyer will be acting in good faith within the meaning of Bankruptcy Code Section 363(m) in

                28
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                              5
Riverside, CA 92507       23064-000 Sale Order (Palm Desert Property)
              Case 6:16-bk-16877-WJ                    Doc 518 Filed 12/30/19 Entered 12/30/19 16:10:25               Desc
                                                         Main Document Page 6 of 6



                      1 closing the sale transaction contemplated by the Sale Documents at all times after the entry of this

                      2 Order.

                      3            14.      This Court shall and hereby does retain jurisdiction to (a) enforce and implement

                      4 the terms and provisions of the Sale Documents and this Order, all amendments thereto, any

                      5 waivers and consents thereunder and any other supplemental documents or agreements executed in

                      6 connection therewith; (b) compel delivery and payment of the consideration provided for under

                      7 the Sale Documents and this Order; and (c) interpret, implement, and enforce the provisions of the

                      8 Sale Documents and this Order.

                      9            15.      Pursuant to 11 U.S.C. § 363(m), absent a stay of this Order pending appeal, the

                10 reversal or modification on appeal of this Order, or any provision thereof, shall not affect the

                11 validity of the sale transaction approved hereby which is consummated prior to such stay, reversal

                12 or modification on appeal.

                13                 16.      The validity of the sale approved under this Order shall not be affected by the

                14 appointment of a successor trustee, the dismissal of the above-captioned case, or its conversion to

                15 another chapter under title 11 of the United States Code.

                16                 17.      In recognition of the need to effectuate a closing of the sale as quickly as possible

                17 and that Secured Creditor’s approval of the short sale expires December 31, 2019, Federal Rule of

                18 Bankruptcy Procedure 6004(h) is waived with regard to the sale of the Property and such sale may
                19 take place immediately upon entry of this Order, unless a party in interest obtains a stay pending

                20 appeal prior to the closing.

                21                                                           ###

                22

                23

                24

                25

                26 Date: December 30, 2019
                27

                28
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                               6
Riverside, CA 92507       23064-000 Sale Order (Palm Desert Property)
